Name: Commission Regulation (EEC) No 2736/89 of 8 September 1989 amending Regulation (EEC) No 3744/87 on the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 89 Official Journal of the European Communities No L 263/ 19 COMMISSION REGULATION (EEC) No 2736/89 of 8 September 1989 amending Regulation (EEC) No 3744/87 on the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations to the most deprived persons in the Community ('), and in particular Article 6 thereof, Whereas Article 5 (2) of Commission Regulation (EEC) No 3744/87 (2), as last amended by Regulation (EEC) No 4059/88 (3), stipulates that, in the case of the transfer of intervention products from one Member State to another, the supplier Member State is to enter the product delivered in the accounts at zero value and the consignee Member State is to credit it for the month of withdrawal at the price and rate laid down in Article 5 ( 1 ) and that, if no price was fixed for a Member State, the price applicable for the scheme for 1988 it to be established as specified in Article 3 of Commission Regulation (EEC) No 3189/87 (4) and for the following years the price to be fixed by the corresponding Regulations for the year in question ; Whereas from 1989 the latter price includes the depreciation provided for in Article 8 of Council Regulation (EEC) No 1883/78 Q, as last amended by Regulation (EEC) No 787/89 (6), and could give rise to distortions in the allocation of food among Member States ; whereas it is necessary, therefore, to fix another price ; Article 1 Article 5 (2) of Regulation (EEC) No 3744/87 is replaced by the following : '2. In the case of the transfer of intervention products from one Member State to another, the supplier Member State shall enter the product delivered in the accounts at zero value and the consignee Member State shall credit it for the month of withdrawal at the price and rate specified in paragraph 1 . If no such price was fixed for a Member State, the price applicable for schemes starting from the year 1990 onwards shall be the intervention price for the Community as composed on the 31 December 1985.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 352, 15 . 12. 1987, p. 1 . ( 2) OJ No L 352, 15. 12. 1987, p. 33 . (') OJ No L 356, 24. 12. 1988 , p. 41 . (4) OJ No L 304, 27. 10 . 1987, p. 12. O OJ No L 216, 5 . 8 . 1978, p. 1 . {") OJ No L 85, 30. 3 . 1989, p. 1 .